ROGERS, Circuit Judge.
I dissent. The acceptance by the board of directors of the offer of Claus Doscher in June, 1903, resulted in a sale of the stock from which he could not be released by the subsequent action of the directors or stockholders or both, the corporation being at the time insolvent. The rights of the creditors could not he prejudiced by any such action. Neither could the rights of creditors be impaired by’ the transparent attempt of Claus Doscher in his method of transacting the business of the corporation and his system of bookkeep*833ing to evade the obligation which rested upon him by virtue of his original obligation. The fact that the stock was left in the treasury and not issued to Claus Doscher is quite immaterial. It did not prejudice his rights nor relieve him of his obligations.